Order filed December 5, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-01081-CR
                                ____________

                    WILLIE ROBERT SCOTT, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                            Harris County, Texas
                       Trial Court Cause No. 1509581


                                     ORDER

      Appellant is represented by appointed counsel, Marcus J. Fleming.
Appellant’s brief was originally due May 8, 2019. The last extension requested
was granted until November 1, 2019. As of this date, no brief has been filed.

      Accordingly, we order Marcus J. Fleming to file a brief with the clerk of this
court on or before December 30, 2019. If counsel does not timely file appellant’s
brief as ordered, the court may issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM




Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.